Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 1 of 9 PagelD 1

AO 91 (Rev. 1/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

 

 

United States of America ) 8 $ 19 iM J 945:+,75 Ti i
MATTHEW WILLIAM JOSEPH ENHOFFER Case No.
)
)
— ee : )
Defendant(s)
CRIMINAL COMPLAINT
|, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of — 7/17/2018 and 9/11/2019 sin the county of _ _ Pinellas inthe
Middle __—Districtof — ~— Florida ~—_, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 2252(a)(2),(b1) and Receipt and distribution of child pornography and possession of child
(a)(4)(B), (b)(2) pornography

This criminal complaint is based on these facts:

See Attached Affidavit.

aw Continued on the attached sheet.

  

tara Towe, Special Agent

Printed name and litle

Sworn to before me and signed in my presence.

Date, Se ptnAsr. 17, O/T 7a SS WO

Judge's signature

City and state: Tampa, Florida

THOMAS G. WILSON, U.S. Magistrate Judge

Printed name and title
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 2 of 9 PagelD 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Tara Towe, a Special Agent with Homeland Security Investigations, being
duly sworn, state as follows:

1, I am a Special Agent with the United States Homeland Security
Investigations (HSD and have been so employed since 2008. I am currently assigned
to the HSI, Special Agent in Charge (SAC) Tampa, Florida. J have investigated
matters involving the online exploitation of children, particularly in relation to
violations of 18 U.S.C. §§ 2251, 2252 and 2252A, which criminalize the production,
possession, receipt, and transmission of child pornography. I have assisted with
arrests and conducted searches pertaining to these types of investigations.

2. As a Special Agent, I am authorized to investigate violations of the laws
of the United States and to execute arrest and search warrants issued under the
authority of the United States. I have participated in numerous investigations
involving child pornography.

3. This affidavit is being submitted in support of an application for an
arrest warrant for Matthew William Joseph Enhoffer (‘“ENHOFFER”). This
affidavit does not set forth every fact resulting from the investigation; rather, it sets
forth facts sufficient to establish probable cause to believe that ENHOFFER
committed violations of 18 U.S.C. §§ 2252(a)(2) and (b)(1) (receipt and distribution
of child pornography), and (a)(4)(B) and (b)(2) (possession of child pornography). I

am requesting that the Court issue an arrest warrant for ENHOFFER based upon
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 3 of 9 PagelD 3

the following information that I have learned in my official capacity, by firsthand
observations, as well as by receiving information from federal and local law
enforcement in reference to this investigation.

PROBABLE CAUSE

4, This investigation began on or about July 18, 2019, when a web-based
social media application (“Application A”) submitted CyberTipline Report 52400621
to the NCMEC CyberTipline. This report was the result of two suspected child
exploitation images, which traveled in interstate commerce, that were uploaded to
Application A from a specific username.

5. According to CyberTipline Report 52400621, username “thehoff727”
uploaded two suspected child pornographic images on or about July 18, 2019 from
IP address 65.32.225. 117, which is registered to Charter Communications.
Application A also included the following subscriber information for username
“thehoff727” in its report:

Phone: +1-973-XXX-0239
Date of Birth: XX-XX-1985!

Email Address: matthew.enhoffer@gmail.com
IP Address: 65.32.225.117 (5/11/2019 at 08:38:23 UTC)
6. Pursuant to an HSI summons, on or about August 27, 2019, Charter

Communications provided the following information for IP address: 65.32.225.117:

Length of Service: Active since 10/12/2015
Subscriber Name: Matthew Enhoffer ~
Account Address: A residence located on 87th Avenue North, St.

Petersburg, FL

 

' This is the same date of birth listed on ENHOFFER’s Florida driver’s license.
2
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 4 of 9 PagelD 4

Daytime TN: 973-XXX-0239"

Email: MEnhoffer2@tambabay.rr.com
Account Number: 510481602

Original Lease Start: 7/18/2018 at 5:44:33 AM
Lease End: 8/28/2019 at 1:10:10 AM

7. On or about September 7, 2019, I reviewed the images that Application
A submitted to NCMEC in CyberTipline Report 52400621, which are described as
follows:

a. An image with file name “eaa4670b-74c1-4413-9f39-
4e173659002d_CHAT_MEDIA_1550461112984.jpeg.” The image depicts a
prepubescent female child, approximately seven to nine years old, naked on a bed
with the child’s legs spread apart. An adult’s index finger is touching the child’s
vagina. Based on my training and experience, the image constitutes child
pornography, as defined by 18 U.S.C. § 2256. |

b. An image with file name ‘‘eaa4670b-74c 1-4413-9f39-
4e173659002d_CHAT_MEDIA_1550460910564.jpeg.” The image depicts a
prepubescent female child, approximately five to seven years old, laying on the bed
naked from the waist up. An adult male appears to be straddling the child while the
child holds the adult male’s erect penis. The female child’s eyes are closed and semen
appears to be covering the child’s face. Based on my training and experience, the

image constitutes child pornography, as defined by 18 U.S.C. § 2256.

 

* This is the same phone number associated with the “thehoff727” Application A subscriber
information.
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 5 of 9 PagelD 5

8. On or about September 11, 2019, I obtained a federal search warrant for
ENHOFFER’s residence, which is located within the Middle District of Florida, and
HSI agents executed the warrant on that same date.

9, During the search of ENHOFFER’s residence, HSI agents located and
seized an Apple MacBook Air. During a forensic examination of the MacBook Air
with the username, “matther enhoffer,” forensic analysts found the following child
pornographic images:

a. An image with file name “Photo Nov 27, 09 11 28.” The image
depicts a prepubescent female child, approximately four to six years old, in a red
tank top, laying on her back with her arms bound above her head by rope. An adult
male appears to be straddling the child. The female child has an adult male’s erect
penis penetrating her mouth. Based on my training and experience, the image
constitutes child pornography, as defined by 18 U.S.C. § 2256. |

b. An image with file name, “download (7).” This image is a
compilation of six images of a prepubescent female child who is approximately four
to six year old. Based on my training and experience, the images constitute child
pornography, as defined by 18 U.S.C. § 2256. The images are described as follows:

i) In the first image of the compilation, the female child is laying on her back,
shirtless, with her pink pants pulled down to her knees. The child’s
genitals are exposed.

ii) In the second image of the compilation, the female child is laying on her

back, nude, with her legs spread exposing her genitals.

4
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 6 of 9 PagelD 6

ili) In the third image of the compilation, the female child is nude, sitting on a
bed next to an adult male. The adult male is nude, has an erect penis, and
has his arms around the child.

iv) In the fourth image of the compilation, an adult male is straddling the
female child. The adult male’s erect penis is on the chin of the female
child.

v) In the fifth image of the compilation, the female child is nude, lying face
down, on a bed. An adult male’s erect penis is resting on the female child’s
buttocks.

vi) In the sixth image of the compilation, the female child is nude, lying on her
back with her hands over her face. An adult male’s penis is penetrating the
child’s vagina. |

c. An image with file name, “Asian Facial.” This image is identical
to the image submitted by Application A to the CyberTipline Report 52400621, titled
“eaad670b-74c1-4413-9f39-4e173659002d_CHAT_MEDIA_1550460910564.jpeg.”

10. Additionally, during the forensic examination of the abovementioned

MacBook Air with the username, “matther enhoffer,” forensic analysts found the
following iMessage archived messages between matthew.enhoffer@gmail.com and
phone number (775) XXX-6699:

a. On or about July 17, 2018, the user of phone number (775) XXX-

6699 sent ENHOFFER an iMessage asking; “What doing.” ENHOFFER replied

with a child pornographic image. The image depicts a prepubescent female child,

5
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 7 of 9 PagelD 7

approximately four to six years old kneeling, naked on the floor. Semen appears to
be covering the child’s hair, face, chest and stomach. Based on my training and
experience, the image constitutes child pornography, as defined by 18 U.S.C. § 2256.
The user of phone number (77 5) XXX- 6699 replied to ENHOFFER, “Mmm that’s

”

new.

b. On the same day, ENHOFFER sent the user of phone number
(775) XXX- 6699 two child pornographic images. The first image depicts two
prepubescent children, approximately four to six years old, simultaneously
performing oral sex on each other. An adult female is kneeling behind the children
holding a metal chain. The adult female’s right hand is resting on the back of one of
the children. The second image depicts a prepubescent female child, approximately
four to six years old, laying naked on a bed with her legs spread apart, exposing her
genitals. A naked, adult female is lying next to the female child. The adult female’s
hand is on the female’s child’s vagina. A second adult female’s hand is near the
child’s mouth. Based on my training and experience, these images constitute child
pornography, as defined by 18 U.S.C. § 2256. The user of phone number (775) XXX-
6699 replied to ENHOFFER, “Fuck, Do u play to these.”

c. On the same day, ENHOFFER replied with a child
pornographic image. The image depicts a prepubescent female, approximately four
to six years old, laying on her back with her mouth covered with tape. The female

child’s wrists are bound together with tape. The female child’s legs are bent at the
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 8 of 9 PagelD 8

knee and taped in a way to prevent the child’s leg from being able to become straight.
A rope or cord was used to keep the female child’s legs spread apart exposing her
genitals. ENHOFFER then replied, “No, usually I play to you tbh.” Based on my
training and experience, the image constitutes child pornography, as defined by 18
U.S.C. § 2256. The user of phone number (775) XXX- 6699 replied to ENHOFFER,
“Mmmmmm.”

d. On the same day, the user of phone number (775) XXX- 6699
sent ENHOFFER an iMessage stating; “I came.” ENHOFFER replied, “Mmm
kitten. Make daddy cum.” The user of phone number (775) XXX-6699 asked, “Can
we do that to two lil ones. Make one of them eat the other.” ENHOFFER
responded, “Hehehe of course ;). Make daddy cum telling me stories about you

getting pounded. Hehehe.”
Case 8:19-mj-02227-TGW Document1 Filed 09/17/19 Page 9 of 9 PagelD 9

CONCLUSION
ie Based on the foregoing facts, there is probable cause to believe that
ENHOFFER committed violations of 18 U.S.C. §§ 2252(a)(2) and (b)(1) (receipt and
distribution of child pornography), and (a)(4)(B) and (b)(2) (possession of child

pornography).

un Arne

Tara Tows, Special Agent
Homeland Security Investigations

Sworn to and subscribed before me
This _/? Bday of September 2019.

THOMAS G. WILSON
United States Magistrate Judge

 
